UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4712


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MELVIN SANDERS, a/k/a Cool,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.     John Preston Bailey,
District Judge. (2:13-cr-00049-JPB-JSK-3)


Submitted:   April 29, 2015                 Decided:   June 19, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott Curnutte, CURNUTTE LAW, Elkins, West Virginia, for
Appellant.   William J. Ihlenfeld, II, United States Attorney,
Andrew R. Cogar, Assistant United States Attorney, Clarksburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Melvin Sanders appeals his 120-month prison sentence after

pleading guilty to conspiracy to distribute and possess with

intent to distribute cocaine.                   The district court sentenced him

above his advisory Guidelines range of 51 to 63 months.                                     On

appeal, Sanders contends that the district court procedurally

erred by failing to sufficiently justify its sentence or address

the    parties’        arguments,         and       also   that          his     sentence   is

substantively unreasonable because it is greater than necessary

to    achieve    the    aims     of   sentencing        under       18     U.S.C.    § 3553(a)

(2012).    We affirm.

       We review “the reasonableness of a sentence under 18 U.S.C.

§ 3553(a) using an abuse-of-discretion standard, regardless of

‘whether        [the     sentence         is]        inside,         just        outside,   or

significantly outside the Guidelines range.’”                              United States v.

Lymas, 781 F.3d 106, 111 (4th Cir. 2015) (quoting Gall v. United

States, 552 U.S. 38, 41 (2007)).                     We “must first ensure that the

district court committed no significant procedural error, such

as failing to . . . adequately explain the chosen sentence—

including an explanation for any deviation from the Guidelines

range.”     Gall, 552 U.S. at 51.                   If the sentence is procedurally

reasonable,        we     consider            its     substantive              reasonableness,

“tak[ing]       into     account        the     totality       of     the       circumstances,

including       the     extent     of     any       variance        from    the     Guidelines

                                                2
range.”        Id.         “[I]f   the    sentence      is   outside       the    Guidelines

range . . . [we] may consider the extent of the deviation, but

must give due deference to the district court’s decision that

the § 3553(a) factors, on a whole, justify the extent of the

variance.”       Id.

       The district court “must make an individualized assessment

based     on     the       facts   presented          when      imposing     a     sentence,

apply[ing]       the       relevant      § 3553(a)      factors      to     the        specific

circumstances of the case and the defendant, and must state in

open     court       the     particular         reasons      supporting          its    chosen

sentence.”           Lymas, 781 F.3d   at    113    (citation      and        internal

quotation marks omitted).                “In imposing a variance sentence, the

district court must consider the extent of the deviation and

ensure    that       the    justification        is   significantly        compelling        to

support the degree of the variance.”                      Id. (citation and internal

quotation marks omitted).                 “[A] district court’s explanation of

its sentence need not be lengthy, but the court must offer some

individualized         assessment        justifying       the    sentence        imposed   and

rejection of arguments for a higher or lower sentence based on

§ 3553.”       Id. (citation and internal quotation marks omitted).

The “court’s stated rationale must be tailored to the particular

case     at    hand    and     adequate         to    permit     meaningful        appellate

review.”       Id. (citation and internal quotation marks omitted).



                                                3
       We have reviewed the record and conclude that the sentence

is   procedurally         and   substantively           reasonable.           The    district

court    made      an    individualized          assessment        based      on   the    facts

presented,      applied         the    relevant         § 3553(a)        factors     to    the

specific      circumstances           of   the       case   and    the     defendant,      and

adequately      explained        the       particular       reasons        supporting       its

sentence.       Among other things, the court found that Sanders’s

criminal history category underrepresented his criminal history.

Sanders acknowledged that his criminal history was “extensive”

but argued that the recidivism rate for a person who is over 50

years old is “vanishingly small.”                      However, Sanders was over 50

when he committed the instant crime, and based on his repeated

pattern of returning to illegal activities after incarceration,

the court reasonably rejected Sanders’s argument and found that

the only way to protect the public and society from his illegal

activity was a long period of incarceration.                             We also conclude

that the 10-year prison sentence, which is 4.75 years above the

high    end   of    the    advisory        Guidelines       range,       is   substantively

reasonable under the totality of the circumstances.

       Accordingly, we affirm the district court’s judgment.                                We

dispense      with       oral    argument        because         the    facts      and    legal

contentions        are    adequately       presented        in    the    materials       before

this court and argument would not aid the decisional process.

                                                                                     AFFIRMED

                                                 4